 CAL-WESTERN VAN & STORAGE CO., INC.Cal-Western Van & Storage Co., Inc.andFreight,Construction,GeneralDrivers,Warehousemenand Helpers Union,Local No.287, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Peti-tioner.Case 20-RC-7828March 7, 1968DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer David J.Salniker.Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by directionof the Regional Director for Region 20, this casewas transferred to the National Labor RelationsBoard for decision. A statement of position wasfiled by the Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, including thestatement of position filed herein, the Board finds:1.The parties stipulated, and we find, that theEmployer is engaged in commerce within the mean-ing of the Act, and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.Petitioner claims to represent certain em-ployees of the employer, and is a labor organizationwithin the meaning of Section 2(5) of the Act.'3.A question affecting commerce exists con-cerning the representation of certain employees of'There is no specific contention that the employee bargaining grouphere involved is a labor organization within the meaning of the Act. We donot find it necessary to decide this matter in view of our determination in-fra2The agreement is stated to be between"Cal-Western Van & Storage,Inc.and the employees ."3The record discloses that 34 of the Employer's 35 employees havesigned the agreement The single nonsignatory receives the same benefitsprovided for in the agreement,but has been advised that he would be sub-ject to layoff prior to those employees who are signatories4The fact that the contract was an individual agreementintended to bindan employee only if he signed it is also made evident by the circumstancessurrounding the signing of the agreement.The record,including a post-hearing stipulation,indicates that a meeting was called by the Employer for67theEmployer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.The Employer is engaged in the moving andstorage business in Santa Clara County, California.The Petitioner seeks a unit of all drivers, helpers,and packers at the Employer's place of business inSunnyvale. The Employer asserts as a bar to thepetition a contract covering the employees in theunit sought by the Petitioner.An agreement between the Employer and its em-ployees was signed in October 1966. The agree-ment covers such terms of employment as wages,hours, holidays, sick leave, vacations, disciplinaryaction,and grievances. The contract, a 2-yearagreement, expires on November 1, 1968.The agreement was negotiated by a committee ofthree employees who had been elected by the em-ployees. The agreement itself, however, does notmention the bargaining committee;2 and theevidence establishes that the bargaining committeewas not authorized to bind the employees. Thus,the record indicates that the contract was signed inan individual capacity by all but one of the unit em-ployees.3 Previous contracts in 1964 and in 1965had also been signed individually by each employeein the unit. Moreover, the Employer's presidenttestified that the agreement was a contract betweenthe Company and each individual employee whosigned it.4 As new employees are hired, they aregiven a copy of the contract and are asked tobecome parties to the agreement.In view of the above facts, we find that the con-tract in issue is not a collective-bargaining agree-ment to which the Board's contract-bar policy ap-plies. Rather, it is an individual contract, or in reali-ty a set of identical individual contracts, betweenthe Employer and each employee who signs theagreement. Such a contract or contracts may notserve to forestall bargaining on a collective basis.'4.We find that the following employees con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:6All drivers, helpers, and packers employed byCal-Western Van & Storage Co., Inc., 971 Kiferthe purpose of having the assembled employees sign a master copy of theagreement.No attempt was made to have the bargaining committee sign onbehalf of the other employees In fact, when confronted with a few em-ployees who refused to sign, the Company's president stated that if the em-ployees wanted to work for Cal-Western they should sign the agreement5 See J ICase Co v N L.R B ,321 U.S. 332 (1944), wherein theSupreme Court stated "Individual contracts, no matter what the circum-stances that justify their execution or what their terms, may not be availedof to defeat or delay the procedures prescribed by the National Labor Rela-tions Act looking to collective bargaining,nor to exclude the contractingemployee from a duly ascertained bargaining unit, nor may they be used toforestall bargaining or to limit or condition the terms of the collectiveagreement"Id.at 3376The appropriate unit is as stipulated by the parties170 NLRB No. 17 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoad, Sunnyvale,California,excluding all clerical[Direction of Election?omitted from publica-employees,guards,and supervisors as defined intion. ]the Act.'An election eligibility list, containing the names and addresses of all theRegionalDirector except in extraordinary circumstances.Failure toeligible voters,must be filed by the Employer with the Regional Directorcomply with this requirement shall be grounds for setting aside the electionfor Region 20 within 7 days after the date of this Decision and Direction ofwhenever proper objections are filed.Excelsior Underwear Inc.,156 NLRBElection.The Regional Director shall make the list available to all parties1236.to the election.No extension of time to file this list shall be granted by the